Citation Nr: 0428525	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-00 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and a claimed sleep disorder.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1974 to 
March 1975.  This matter arises from an April 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The veteran was afforded a personal hearing before a RO 
Decision Review Officer in March 2003. A transcript of the 
hearing is contained in the claims folder.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  A chronic acquired psychiatric disability, including a 
sleep disorder, did not manifest in service and psychosis was 
not exhibited within one year of service discharge; there is 
no competent evidence establishing a nexus between service 
and the veteran's current psychiatric disability.

3.  There is no evidence establishing that the veteran has 
been diagnosed as having PTSD.

4.  Hypertension was not manifested in service or within one 
year of service discharge, and no medical evidence has been 
presented establishing a nexus between the veteran's active 
military service and his current hypertensive disorder.



CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD and a 
claimed sleep disorder, was not incurred or aggravated in 
service, and a psychosis may not be presumed to have been 
incurred therein. 38 U.S.C.A. §§ 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309(a) (2004).

2.  Cardiovascular disease was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to notify and assist

By a letter dated in December 2003, the RO advised the 
veteran of the essential elements of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The veteran was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claims for service connection, 
but that he must provide enough information so that VA could 
request any relevant records.  The veteran was advised of the 
evidence received and was requested to provide authorization 
for the release of any additional private medical records.  
The veteran was also asked to identify any additional 
information or evidence that he wanted VA to try and obtain.  

The April 2002 rating decision, a December 2002 statement of 
the case (SOC), a February 2004 supplemental statement of the 
case (SSOC) and a May 2004 SSOC collectively notified the 
veteran of the relevant laws and regulations and essentially 
advised him of the evidence necessary to substantiate his 
claims for service connection.  The December 2002 SOC 
specifically set forth the regulations pertaining to VA's 
duty to assist, thus notifying the veteran of his and VA's 
respective obligations to obtain different types of evidence.  
These documents also advised the veteran of the evidence of 
record, adjudicative actions taken, and of the reasons and 
bases for denial.  

The medical records have been obtained from the Tuskegee VA 
Medical Center (VAMC) and the East Alabama Medical Center.  
The veteran has not identified any outstanding medical 
records that would be pertinent to the claim on appeal.  In 
fact, the veteran reported in October 2001 that he received 
all his treatment for the claimed disabilities through the 
Tuskegee VAMC.  Records have also been collected from the 
Social Security Administration (SSA).  Therefore, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002); 38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

Analysis

The veteran contends that he currently suffers from PTSD.  He 
says he receives treatment for PTSD through the Tuskegee 
VAMC.  He maintains that he developed a problem with his 
nerves during his active military service, and received 
medication for the same.  He states his nervous problem 
(PTSD) was caused the stressful circumstances of his military 
training.  The veteran also argues that his diagnosed 
hypertension had its onset during his active service.  
Although hypertension was not diagnosed at that time, he says 
he had several instances of having elevated blood pressure 
and was told to closely monitor his blood pressure.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
psychoses and/or cardiovascular disease (including 
hypertension) becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2004).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2004).

Service medical records do not contain any findings of 
complaints, treatment, or diagnosis of hypertension or any 
psychiatric disability.  Examination reports also fail to 
document high blood pressure or psychiatric problems.  At his 
service enlistment examination, the veteran's blood pressure 
was 134/70.  His February 1975 service discharge examination 
indicated that his blood pressure was 124/66.  His 
psychiatric condition was noted to be normal.

Records and reports from the East Alabama Medical Center and 
the SSA have been associated with the claims folder.  The 
records received from the SSA include a September 1992 
decision from the Office of Hearings and Appeals (OHA).  The 
OHA found the veteran to be "disabled" due to degenerative 
disc disease of the lumbar spine.  Medical records from R.T. 
Herrick, M.D., documenting the veteran's treatment for back 
disability were included with the SSA decision.  Dated 
between April 1990 and October 1995, none of the records from 
Dr. Herrick contained any findings related to a psychiatric 
disorder or hypertension.  There were also no findings 
pertaining to psychiatric disability or hypertension in the 
records received from East Alabama Medical Center.

The Board has also considered the report of a January 1997 
general medical examination.  The examination was conducted 
to determine the veteran's eligibility for non-service-
connected pension benefits.  At that time, he reported that 
hypertension had been diagnosed in December 1996.  He also 
gave a history of having sleeping problems for approximately 
two years.  He said he had nightmares about Vietnam.  The 
diagnosis, in pertinent part, was hypertension.

Medical records from the Tuskegee VAMC have also been 
reviewed and considered.  Dated from October 1996 to March 
2004, those records document the veteran's ongoing treatment 
for multiple health problems, to include a psychiatric 
disorder and hypertension.  He was seen in October 1996 for 
complaints of feeling nervous, tense and depressed.  He said 
he was also unable to sleep, and that he was experiencing 
memory problems.  He stated he had had alcohol dependence 
since 1975.  Centralized anxiety disorder was diagnosed in 
December 1996.  The diagnosis was subsequently changed to 
neurotic depression and/or depressive disorder, not otherwise 
specified.  A March 1997 mental health note indicated that 
the veteran provided a history of being in a motor vehicle 
accident in the 1970s and being rendered unconscious for 
several hours.  A March 2004 statement from his treating 
psychiatrist indicated that the veteran was suffering from a 
mood disorder, not otherwise specified.  None of the records 
contained any findings diagnosing the veteran as having PTSD.  
There was also no evidence relating the veteran's mood or 
depressive disorder to his active military service.  
Similarly, there were no findings associating the veteran's 
diagnosed hypertension to his active service.



A.  Psychiatric disability, to include PTSD

As noted above, the service medical records fail to establish 
that a chronic psychiatric disability was present during the 
veteran's active service.   There are no findings regarding 
psychiatric problems during the veteran's active service and 
his service discharge examination indicated that his 
psychiatric condition was normal.  The first post-service 
evidence of psychiatric treatment is not until October 1996, 
which is nearly 20 years post-service discharge.  In other 
words, there is no evidence showing a chronic psychiatric 
disability in service or a psychosis within one-year of the 
veteran's service discharge.  

The veteran must therefore present medical evidence that 
establishes a nexus between his current psychiatric disorder 
(neurotic depression and/or mood disorder) and his active 
service.  No such evidence has been provided.  There is 
simply no evidence that relates the veteran's current 
acquired psychiatric disability to his military service.

In addition to the claim of service connection for a 
psychiatric disability based on direct onset or presumption, 
the veteran is seeking service connection for PTSD.  He 
maintains that he suffers from PTSD as result of the 
stressful circumstances of his service.  Establishing service 
connection for PTSD requires (1) a current medical diagnosis 
of PTSD; (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. § 
3.304(f); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of 
PTSD must comply with the criteria set forth in the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
edition, of the American Psychiatric Association (DSM-IV).  
See Cohen v. Brown.  

The evidence received shows that the veteran's psychiatric 
complaints have been attributed to neurotic depression, mood 
disorder, depressive disorder, and anxiety disorder.  The 
veteran's treating psychiatrist specifically reported that 
the veteran was suffering from mood disorder, not otherwise 
specified.  In other words, the veteran has failed to present 
medical evidence of a current diagnosis of PTSD.  Without 
there being a current medical diagnosis, the claim for 
service connection for PTSD must also fail.  See Cohen v. 
Brown.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD, and that, therefore, the 
provisions of § 5107(b) are not applicable.

B.  Hypertension 

As noted above, the service medical records fail to establish 
that hypertension, or any other cardiovascular disability, 
was present during the veteran's active service.  The 
veteran's blood pressure was well within normal at the time 
of his service discharge.  See 38 C.F.R. § 4.104, Diagnostic 
Code 7101, Note (1) (2004).  (the term hypertension means 
that the diastolic blood pressure is predominantly 90mm. or 
greater, and /or systolic blood pressure is predominantly 
160mm. or greater.)  There is also no evidence of 
hypertension within one year of the veteran's service 
discharge.  The first evidence of hypertension is not 
recorded until the mid 1990s, which is nearly 20 years post-
service discharge.  

There is no evidence showing a diagnosis of hypertension in 
service or within one-year of the veteran's service 
discharge.  The veteran must therefore present medical 
evidence that establishes a medical nexus between his current 
hypertension and his active service.  Such evidence has not 
been presented.  The claim for service connection for 
hypertension must be denied.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection and that, therefore, the 
provisions of § 5107(b) are not applicable.  

Finally, the Board declines to obtain a medical nexus opinion 
with respect to the veteran's service connection claims 
because there is no evidence of pertinent disability in 
service or for two decades following service.  Thus, while 
there are current diagnoses of a psychiatric disorder 
(depression and neurotic depression) and hypertension, there 
is no true indication that those disabilities are associated 
with service.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  Indeed, in view of the absence of any symptoms of a 
psychiatric disorder or hypertension in service, the negative 
examination performed at separation, and that the lack of 
diagnosis of the claimed disabilities until many years post-
service, any opinion relating pertinent disability to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2003).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and a sleep disorder is denied.

Entitlement to service connection for hypertension is denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



